Citation Nr: 0725089	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for bipolar disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for chronic lumbosacral strain.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's mother


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1999 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The issues of increased disability ratings for bipolar 
disorder and chronic lumbosacral strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

At the hearing before the undersigned held on May 8, 2007, 
prior to the promulgation of a decision in the appeal, the 
veteran notified the Board that a withdrawal of the appeal 
for entitlement to a disability rating in excess of 10 
percent for hypertension was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2006). 

The Board notes that in testimony at a hearing before the 
undersigned held on May 8, 2007, the veteran unequivocally 
withdrew her appeal as to the issue of entitlement to an 
increased rating for hypertension.  The Board finds her 
testimony, when reduced to writing, is sufficient to satisfy 
the provisions of 38 C.F.R. § 20.204(b) (2006).  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (holding that hearing 
testimony when reduced to writing in the form of a 
transcript, satisfied the requirement that a notice of 
disagreement be in writing).  
 
The veteran has, therefore, withdrawn her appeal and, hence, 
there remains no allegation of error of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.
 
 
ORDER

The appeal for entitlement to a disability rating in excess 
of 10 percent for hypertension is dismissed.






REMAND

The Board finds that remand is warranted for the veteran's 
claims for increased ratings for bipolar disorder and chronic 
lumbosacral strain because additional development is 
necessary before the Board can render a full and fair 
decision on the veteran's claims.

Remand is necessary because the claims file does not include 
the veteran's VA treatment records.  The only VA treatment 
records in the file are the report of a March 2004 magnetic 
resonance imaging study of the lumbosacral spine and consult 
records from September 2003 to March 2005.  There are no 
actual treatment records.  In a July 2005 statement, however, 
the veteran stated that all of her treatment has been at the 
VA Medical Center in Washington, DC.  Furthermore, at the May 
2007 hearing, the veteran testified that she has been treated 
for both her psychiatric and low back disabilities at the VA 
Medical Center within the past year.  

With regard to her bipolar disorder, the veteran testified 
that she had been receiving psychiatric treatment 
approximately every two months at VA until about eight months 
prior to the hearing.  At that time, she said she had an 
increase in symptoms and since has been seeing her counselors 
at VA at least once every three weeks.  In addition, she 
testified that she was hospitalized approximately five months 
prior to the hearing.  Thus, apparently there are both 
inpatient and outpatient mental health treatment records that 
are highly relevant to the veteran's claim that are not 
currently part of the claims file.

As for her low back disability, the veteran testified that 
she has follow up every three months and on an as needed 
basis.  She also said she underwent physical therapy in 2006 
for her back and she was issued a TENS unit.  Thus, these 
treatment records are highly relevant to the current severity 
of the veteran's low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's inpatient and 
outpatient treatment records, including 
mental health records, from the VA Medical 
Center in Washington, DC, for treatment 
for her bipolar disorder and chronic 
lumbosacral strain from February 2004  to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished, including 
conducting current examinations if indicated 
by the record, the veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and her representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


